DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a positive active material comprising Lix1Coy1M1-y1O2-z1Qz1 where M= Mg, Zr and Ti, Q = F, specifically Li1.05Co0.98 (MgZrTi)0.02O1.9F0.1 and an electrolyte comprising an electrolyte comprising an additive A comprising Formula I-I, specifically the 2nd compound cited in claim 5, 3-[3-(2-cyanoethyl)-1,3-diazinan-1-yl]propanenitrile and an additive B comprising fluoroethylene carbonate and does not comprising an additive C in the reply filed on 5-5-2021 is acknowledged.  In addition, an anode comprising a Si material was searched.  
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-5-2021.

Claim Rejections - 35 USC § 112
Claims 1-6, 8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mass percentage of additive A being present in an amount of 0.1-10% of the electrolytic solution, does not reasonably provide enablement for any amount present of additive A.  make the invention commensurate in scope with these claims. The specification in [0033-0034] teaches this range.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mass percentage of additive B to be present in an amount of 0.1-30% of the total mass of the electrolytic solution, does not reasonably provide enablement for any amount of to be present in the electrolytic solution.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification in [0035-0036] teaches this range.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claims 1-2 are rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.           Claim 1 is rejected because “addictive B” should instead be “additive B” twice in claim 1.            Claim 5 is rejected because the first three rows of each of the compounds should be labeled as Formula I-1 (a-n)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0064578).
Kang et al. teaches on page 17, claims 10 and 15, a lithium secondary battery comprising a cathode, an anode, a separator and an electrolyte. Kang et al. teaches on page 9, a cathode comprising LiaA1-bBbD2 where 0.90 < a < 1; 0 < b < 0.5 where A= Co and B = Al, Co, Mg, etc. [When Li0.90-1.0Co0.5Co0.3-4.99(Al and/or Mg)0.01-0.2O2, the claimed cathode material invention is met]. Kang et al. teaches on page 10, [0146-[teaches the claimed negative active material ] or a material that allows reversible intercalation and de-intercalation of lithium ions may be any carbonaceous anode active material such as crystalline carbon (natural graphite, artificial graphite, expanded graphite, graphene, fullerene, carbon nanotubes and carbon fiber), amorphous carbon (soft carbon, hard carbon, etc.) or mixtures thereof.  The carbonaceous anode active material may be for example spherical, planar, fibrous, tubular or powder form. Kang et al. discloses an electrolyte, comprising an additive A comprising Formula 1.  Kang et al. discloses the additive A is from 0.001% to 10% by weight of the electrolyte. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, LiN(SO2CF3)2, etc. in an amount of 0.1-2.0 M. Kang et al. teaches [0100-0104], that the non-aqueous electrolyte comprises an organic solvent can be an open chain carbonate, a cyclic carbonate such as vinylethylene carbonate (VEC), a fluoroethylene carbonate such as FEC [teaches additive B] or a combination thereof.  The fluoroethylene carbonate can be present in an amount of 1-30 vol%.  Kang et al. teaches in [0114-0116], that additives such vinylene carbonate (VC), propane sultone (PS), succinonitrile (SN), LiBF4, etc. can be added to facilitate the formation of a stable solid electrolyte interface or a thin film on the surface of the electrode to provide improved cyclic characteristics where the additives may be used alone or in combination of at least two thereof in an amount of 0.01-10 wt%, preferably in an amount of 0.1-5 wt% or 0.5-4 wt%.  Kang et al. teaches in [0125]. As the lithium 
Kang et al. does not explicitly disclose claimed additive A (“wherein the additive A is selected from a group consisting of multi-cyano which six-membered N-heterocyclic compounds represented by Formula 1-2, wherein R1, R2, R3 and R4 are each independently selected from a group consisting of hydrogen, halogen, substituted or unsubstituted C1-C12 alkyl, substituted or unsubstituted C1-C12 alkoxy, substituted or unsubstituted C1-C12 amine group, substituted or unsubstituted C2-C12 alkenyl, substituted or unsubstituted C2-C12 alkynyl, substituted or unsubstituted C6-C26 aryl, and substituted or unsubstituted C4-C12 heterocyclic group; the substituent for the above groups, if present, is independently selected from a group consisting of halogen, cyano, C1-C6 alkyl, C2-C6 alkenyl, C1-C6 alkoxy, and combinations thereof; x, y and z are each an integer independently selected from 0-8; and m, n and k are each an integer independently selected from 0-2; preferably, m, n and k are each independently 1 or 2”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C60 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom, halogen atom, alkyl group, alkoxy group, amino group, alkenyl group, alkynyl group, heterocycloalkyl group, and aryl group (see list in paragraph [0067] which contains groups overlapping with the claimed groups) which satisfies Formula I-2.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was 

    PNG
    media_image1.png
    262
    650
    media_image1.png
    Greyscale
”), there are only a finite number of solutions for the piperazine derivative represented by Formula 1 of Kang ([0064]-[0071]), namely, selecting X and Y to be a C1-C2 alkylnitrile group ([0066]) and R1 to R4 to be a hydrogen atom ([0067]), for example, which are able to satisfy either of the first two claimed formulae among those listed above.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of copending Application No. 17/144, 517 in view of Kang et al. (US 2015/0064578).           Application No. 17/144, 517 claims in claims 1-6, the exact same battery comprising the exact same positive electrode and an electrolyte comprising an additive A. Application No. 17/144, 517 claims in claim 8 wherein the mass percentage of the additive a in the electrolyte is 0.1-3.5 weight percent.  Application No. 17/144, 517 claims in claim 10, that the negative active material can comprise one or more of Si, Si Ox2, a Si/C composite material, and SI alloy where 0 < x2 < 2.          Application No. 17/144,517 claims the claimed invention but does not specifically < a < 1; 0 < b < 0.5 where A= Co and B = Al, Co, Mg, etc. [When Li0.90-1.0Co0.5Co0.3-4.99(Al and/or Mg)0.01-0.2O2, the claimed cathode material invention is met]. Kang et al. teaches on page 10, [0146-0151], that the anode active material is not particularly limited and may be selected from any anode active materials used in the art such as a material that allows doping or un-doping of lithium such as Si [teaches the claimed negative active material].  Kang et al. discloses an electrolyte, comprising an additive A comprising Formula 1.  Kang et al. discloses the additive A is from 0.001% to 10% by weight of the electrolyte. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, etc. in an amount of 0.1-2.0 M. Kang et al. teaches [0100-0104], that the non-aqueous electrolyte comprises an organic solvent can be an open chain carbonate, a cyclic carbonate such as vinylethylene carbonate (VEC), a fluoroethylene carbonate such as FEC [teaches additive B] or a combination thereof.  The fluoroethylene carbonate can be present in an amount of 1-30 vol%.  The fluorocarbon a compound may increase solubility of the lithium salt to improve ionic conductivity of the electrolyte and may facilitate formation of the thin film on the anode. When the amount of the fluor carbonate compound is within the range of 1-30 volume percent, the electrolyte may have an appropriate viscosity to provide desired effects thereof.  The lithium secondary battery can be charged at a high operating voltage of about 4.0 V to about 5.5 V, for example a voltage of about 4.3 V to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727